             Case 2:16-cv-00394-APG-EJY Document 120 Filed 05/18/20 Page 1 of 2



 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 BANK OF AMERICA, N.A.,                                   Case No.: 2:16-cv-00394-APG-GWF

 4             Plaintiff                                  Order Granting Motion to Retax Costs

 5 v.                                                                   [ECF No. 117]

 6 LADERA HOMEOWNERS
   ASSOCIATION, et al.,
 7
        Defendants
 8

 9            The clerk of the court rejected plaintiff Bank of America’s (BANA’s) bill of costs

10 because BANA twice failed to attach an affidavit attesting to the costs as required by 28 U.S.C.

11 § 1924 and Local Rule 54-1(b). ECF No. 116. BANA now argues that its declaration was

12 submitted under penalty of perjury, and under 28 U.S.C. § 1746 such a declaration may

13 substitute for a required affidavit. ECF No. 117. I agree. While the clerk of court cited the

14 proper statute and rule, disallowing all costs under these circumstances would be a “draconian

15 remedy.” Carrington Mortgage Services, LLC v. SFR Investments Pool 1, LLC et. al., No. 2:17-

16 cv-01530-JAD-PAL, ECF No. 67 at 3:14-15. Therefore, I will grant the motion and retax the

17 costs.

18            I have reviewed defendant SFR Investment Pool 1, LLC’s response to the motion and

19 objections to BANA’s costs. Those objections lack merit. I will grant BANA costs in the

20 amount of $2,185.00.

21 / / / /

22 / / / /

23 / / / /
         Case 2:16-cv-00394-APG-EJY Document 120 Filed 05/18/20 Page 2 of 2



 1         I THEREFORE ORDER that the motion to retax costs (ECF No. 117) is GRANTED.

 2 The clerk of court shall tax costs in the amount of $2,185.00 in favor of plaintiff Bank of

 3 America.

 4         DATED this 18th day of May, 2020.

 5

 6
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
